           Case 1:19-cv-00214-AJ Document 11 Filed 10/01/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi f/k/a Jennifer Tapscott
Plaintiff

v.                                                          1:19-cv-00214-AJ

DeMoulas Super Markets, Inc. d/b/a
Market Basket AND Dennis Labatte
Defendants

                             JOINT MEDIATION STATEMENT

      NOW COME the parties through their respective attorneys and submit this Joint Notice
Re: Mediation Status:

       The parties are in the middle of discovery and have some depositions scheduled.
       Therefore, they are in need of another 45 days to assess whether mediation will be
       worthwhile.

                                      Respectfully submitted,
                                      Jennifer Artesi, Plaintiff
                                      By Her Attorney


Dated: October 1, 2019        By:            /s/ LESLIE H. JOHNSON
                                      Leslie H. Johnson, Esquire – NH Bar No. 5545
                                      LAW OFFICE OF LESLIE H. JOHNSON, PLLC
                                      PO Box 265
                                      Ctr. Sandwich, NH 03227
                                      (603) 284-6600
                                      leslie@lesliejohnsonlaw.com

                                      DeMoulas Super Markets, Inc. d/b/a
                                      Market Basket AND Dennis Labatte, Defendants
                                      By their Attorneys


Dated: October 1, 2019        By:              /s/ DONA FEENEY
                                      Dona Feeney, Esquire - NH Bar No. 12854
                                      Joshua Hilliard, Esquire - NH Bar No. 265632
                                      Maggiotto, Friedman, Feeney & Fraas, PLLC
                                      58 Pleasant Street
                                      Concord, NH 03301
                                      dfeeney@mffflaw.com
                                      jhilliard@mffflaw.com
                                      (603) 232-5469
          Case 1:19-cv-00214-AJ Document 11 Filed 10/01/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

      I hereby certify that on this date, a copy of the above was electronically served through
ECF on the following counsel: Dona Feeney, Esquire; and Joshua Hilliard, Esquire, counsel for
Defendants.


                                            /s/ LESLIE H. JOHNSON
                                     Leslie H. Johnson, Esquire




                                               2
